Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Kadayam discloses the use of Cognitive Advisors (using machine learning/predictive models) to use user feedback/reviews that can be distinguished between product risks/information, supplier specific risks/information and user context which can be used to enhance product information and provide recommendations to user dashboards. This appears to disclose “split the data structures into a first subset of data structures corresponding to feature-related data and a second subset of data structures corresponding to non-feature related data via execution of a machine learning model in the memory” and “determine a new feature to be added to the object based on execution of a topic modeling algorithm in the memory on the first subset of data structures” as currently claimed. See citations below.
Clarification of the claim language with regards to how the topic modeling algorithm is used in adding features may help differentiate from the current prior art rejection and move the application towards allowance. Additional areas of clarification that may help move prosecution forward could be clarifying how the split between feature and non-feature related data is determined, and/or any specifics of the data structures and how they benefit the new feature identification process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,163,846 issued to Sundaresan Kadayam et al (hereinafter referred to as Kadayam).
As to claim 1, Kadayam discloses a memory (memory, see Kadayam: Col. 50 line 45 – Col. 51 line 51); and 
a processor (processor, see Kadayam: Col. 50 line 45 – Col. 51 line 51) configured to receive, via a user interface, a search query associated with an object (user received product queries, see Kadayam: Col. 3 line 54 – Col. 4 line 27, and Col. 33 lines 5 - 61),
retrieve data structures comprising user-generated content that describes the object based on the received search query (users’ dashboards with product recommendations based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 – 32, and user feedback/selection/reviews for products from user queries, see Kadayam: Col. 3 line 54 – Col. 4 line 65, Col. 33 lines 5 – 61 and Col. 34 lines 18 – 63),
split the data structures into a first subset of data structures corresponding to feature-related data and a second subset of data structures corresponding to non-feature related data via execution of a machine learning model in the memory (recommendations are added alongside a product item based on machine learning predictive models, see Kadayam: Col. 33 lines 5 – 61, and distinguishing between product risks based on product specific feedback in reviews and supplier reviews/risks based on feedback in reviews not product/item specific, see Kadayam: Col. 39 line 40 – Col. 40 line 32),
determine a new feature to be added to the object based on execution of a topic modeling algorithm in the memory on the first subset of data structures (enhancing product  item information using identified product risks/reviews, see Kadayam: Col. 39 line 40 – 63, and  adding specific recommendations for items to users’ dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 - 32); and
output an identifier of the new feature to be added to the object via the user interface (specific recommendations for items are added to user dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61, enhancing product  item information using identified product risks/reviews, see Kadayam: Col. 39 line 40 – 63).

As to claim 2, Kadayam discloses wherein the processor is further configured to convert the user-generated content into the data structures, where each data structure comprises a predefined format which includes values extracted from the user-generated content stored in predefined fields corresponding to object attributes (products are presented in a list on a user’s dashboard, see Kadayam: Col. 33 lines 5 – 61 adding specific recommendations for items to users’ dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 - 32).

As to claim 3, Kadayam discloses wherein the processor is configured to determine a highest priority feature to be added to the object from among a plurality of new features determined to be added to the object by the topic modeling algorithm based on weights added to the plurality of features by the topic modeling algorithm (assigning weights to each criteria including product information, user context, historical information, configuration settings, etc., see Kadayam: Col. 12 lines 21 – 54, and prioritize products based on cognitive advisor priority settings, see Kadayam: Col. 26 lines 20 – 61, and enhancing product  item information using identified product risks/reviews, see Kadayam: Col. 39 line 40 – 63, and  adding specific recommendations for items to users’ dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 - 32).

As to claim 4, Kadayam discloses wherein the search query comprises one or more of a name of the object, a name of a model of the object, and a description of the object, input via one or more fields of the user interface (specific product name and details, see Kadayam: Col. 29 lines 40 - 61).

As to claim 5, Kadayam discloses wherein the processor is further configured to modify the search query to include an additional descriptive term associated with the object (modifying query to narrow down the focus of the search, see Kadayam: Col. 5 line 32 – Col. 6 line 3).

As to claim 6, Kadayam discloses wherein the machine learning model is configured to distinguish user-generated comments that describe features from user-generated comments that do not describe features within the user generated content based on patterns of words identified within the user-generated content (user feedback/selection/reviews for products from user queries processed using machine learning models which includes user query input (search terms such as “hammer drill”) in addition to the entire query context such as supplier mix, supplier preferences as well as user ID, department/division/region/etc. and user generated context such as all product items placed into the cart, contexts in which they were made, all product items placed into actual orders sent to one or more suppliers, price, timestamp, category, relevant product information, product knowledge, product preferences, product ratings and reviews, supplier history, contracts, ratings and user behavior, see Kadayam: Col. 3 line 54 – Col. 4 line 65, Col. 33 line 5 – Col. 34 line 63,  and distinguishing between product risks based on product specific feedback in reviews and supplier reviews/risks based on feedback in reviews not product/item specific, see Kadayam: Col. 39 line 40 – Col. 40 line 32).

As to claim 7, Kadayam discloses wherein the processor is configured to determine a plurality of topics associated with the object from the user-generated content via execution of the topic modeling algorithm and split the first data structures into a plurality of subsets of data structures corresponding to the plurality of topics, respectively (adaptive navigation of products using categories/subcategories, see Kadayam: Col. 10 line 42 – Col. 11 line 23, and user category/subcategory context is tracked and identified, see Kadayam: Col. 27 lines 1 – 25, and using context for adding customer specific recommendation data alongside products, see Kadayam: Col. 33 lines 5 – 61, and computing the query context comprises including additional items such as product categories of the specific product or lists of products based on a similarity measure, see Kadayam: Col. 49 lines 16 - 67).





As to claim 8, Kadayam discloses wherein the processor is configured to generate a summary description from a subset of data structures from among the plurality of subsets of data structures corresponding to a first topic from among the plurality of topics, and output the summary description via the user interface as the new feature to be added to the object (customer recommendations for products in adaptive navigation based on context for category/subcategory ordering using product information and user context data, see Kadayam: Col. 27 lines 1 – 25, and customer recommendation data is added alongside a product item based on machine learning predictive models using user input data, user context data, product information and supplier information, see Kadayam: Col. 33 lines 5 - 61).

Claims 9 – 16 are rejected using similar rationale to the rejection of claims 1 – 8 above.
Claims 17 – 19 are rejected using similar rationale to the rejection of claims 1 – 3 above.

As to claim 20, Kadayam discloses wherein the machine learning model is configured to distinguish user-generated comments that describe features from user-generated comments that do not describe features within the user generated content based on patterns of words identified within the user-generated content (user feedback/selection/reviews for products from user queries processed using machine learning models which includes user query input (search terms such as “hammer drill”) in addition to the entire query context such as supplier mix, supplier preferences as well as user ID, department/division/region/etc. and user generated context such as all product items placed into the cart, contexts in which they were made, all product items placed into actual orders sent to one or more suppliers, price, timestamp, category, relevant product information, product knowledge, product preferences, product ratings and reviews, supplier history, contracts, ratings and user behavior, see Kadayam: Col. 3 line 54 – Col. 4 line 65, Col. 33 line 5 – Col. 34 line 63,  and distinguishing between product risks based on product specific feedback in reviews and supplier reviews/risks based on feedback in reviews not product/item specific, see Kadayam: Col. 39 line 40 – Col. 40 line 32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164